Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Millman et al (8,241,271).
	Millman provides a surgical instrument comprising a shaft (404 – Figure 4A, for example), an end effector (406) provided on a side of one end of the shaft and a housing including a base (412) to which the shaft is connected and a lid portion (414) to cover the base.  A circuit board (425) is provided in the base and the housing includes a press portion (i.e. 1310) that presses the circuit board to the base to hold the circuit board (Figure 13A, for example).  
	Regarding claim 2, Millman provides the circuit board with projections protruding from a surface (seen in Figure 12, but not labeled) that are configured to be pressed by the press portion when the housing lid is attached.  Regarding claims 3 and 4, there are plural (i.e. 2) projections provided symmetrically with respect to a center line of the circuit board (Figure 12).  Regarding claim 5, the press portion is provided to a housing component (i.e. 1310 – Figure 12A) which is configured to constitute the housing together with the base and lid portions.  Regarding claim 11, the housing component is provided with a cleaning liquid supply port (410A, 410B) to supply a liquid.  Regarding claim 17, the components of the housing, including the lid, base and press portion, are made form a plastic material which is insulative.
	Regarding claim 19, Millman provides a surgical instrument comprising a shaft and end effector as addressed with respect to claim 1 above.  A housing includes a base (412) to which the shaft is connected, and a lid portion (1350) to cover the base.  A circuit board (425) is provided on the base and the lid portion includes a press portion (through element 1310) that presses the circuit board to the base to hold the circuit board (Figures 13A and 13B, for example).

Claims 1-6, 9, 10, 12, 13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al (9,307,986).
	Hall provides a surgical instrument comprising a shaft (30) having an end effector (100) provided on a side of one end of the shaft (Figure 1).  There is a housing including a base (720) and a lid portion (20) to cover the base (Figures 27 and 28, for example).  A circuit board (810) is provided on the base and the housing includes a press portion (groove in 720 that receives the circuit board) that presses the circuit to the base to hold the circuit board (as seen in Figure 27 – Figure 28 shows the elements detached).
	Regarding claims 2-4, the circuit board is provided with a plurality of projections (projections seen in Figure 28 located proximally to the roll sensor 582) that protrude toward the press portion and are held in place in the notch of the press portion (720).  Regarding claim 5, the press portion is provided to a housing component (722) configured to constitute the housing together with the base and lid portions.  Regarding claim 6, the housing component is attached to the base by being slid with respect to the base (as shown in Figure 28).  Regarding claim 9, the housing component includes an engagement projection (i.e. bottom legs of element 722, not labeled in Figure 28) which engages a recess in the base.  Regarding claim 10, the housing component is configured to be an electrode holding member.  That is, the jaws are provided with electrodes and the energy must be supplied by the central shaft which extends through the central opening of the housing member (722).  Regarding claim 12, the examiner maintains that the plastic housing component inherently has a certain amount of elastic deformity to allow the base to hold the circuit board in a press fit as shown.  Regarding claim 13, the press portion includes two pressing arms (two arm portions at the bottom of 722 that receive the circuit board).  Regarding claim 17, the components of the housing and press portion are formed of plastic which is an insulative material.  Regarding claim 18, Hall et al teach that the circuit boards may include memory components (e.g. EEPROM as at col. 36, lines 40-45).
	Regarding claim 19, Hall et al disclose an instrument comprising a shaft, end effector, and a housing including a base and a lid as addressed with respect to claim 1 above.  There is a circuit board (810) provided on the base and the lid portion (i.e. walls of the handle) includes a press portion (720) as addressed above.
	Regarding claim 20, the method of assembling the device is shown schematically in Figures 27 and 28, and the steps necessary for perform the assembly are intuitive to the Figures and addressed in the associated detailed description.

Claims 1-6, 9, 10, 12 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Overmyer et al (2017/0079642).
	Overmyer et al disclose a surgical instrument a shaft (200) and an end effector (300) as shown generally in Figure 1.  There is a housing including a base (16,18) and a lid portion (shown but not labeled in Figure 4, adjacent to the left of numeral 90).  A circuit board (100) is provided on the base and the housing includes a press portion (aperture in 96) that presses the circuit board to the base to hold the circuit (Figure 4).
	Regarding claims 2-4, there are a plurality of projections (proximal side of board has projections that interact with element 96) protruding from a surface of the board and are provided symmetrically on the proximal side of the board.  Regarding claim 5, the press portion is provided to a housing component (94,96) configured to constitute the housing together with the lid and base portion (Figure 4).  Regarding claim 6, the housing component (94,96) is slid into the base as shown in Figure 4.  Regarding claim 9, the housing component includes an engagement projection (legs of 94) extending in a slide direction that engages with the base when put together.  Regarding claim 10, the housing component is configured to be an electrode holding member (i.e. holds batteries 98).  Regarding claim 12, the press portion is configured to be elastically deformed (i.e. the plastic pieces inherently have elastic deformity).  Regarding claim 17, the press portion is made of plastics which are insulating.  Regarding claim 18, the circuit board includes a memory (para. 0199, for example).  
	Regarding claim 19, Overmyer et al disclose a surgical instrument including a shaft, end effector and housing as addressed with respect to claim 1 above.  A circuit board (100) is provided on the base as addressed previously, and the lid portion of the housing includes a press portion that presses the circuit board in place when assembly (Figure 4, for example).  
	Regarding claim 20, the method of assembling the device is shown schematically in Figures 3 and 4, and the steps necessary for perform the assembly are intuitive to the Figures and addressed in the associated detailed description.
Allowable Subject Matter
Claims 7, 8 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Collins et al (10,303,641), Ingmanson et al (2014/0367445) and Marczyk et al (8,475,453) disclose other instruments having a circuit board located in a handle housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/December 8, 2022